Citation Nr: 1128559	
Decision Date: 08/02/11    Archive Date: 08/10/11

DOCKET NO.  08-05 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an increased evaluation for service-connected rheumatoid arthritis, currently evaluated 20 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1985 to July 1991 and November 1993 to May 1995.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Reasons for Remand:  To afford the Veteran a VA examination and to obtain outstanding VA treatment records.  

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the Veteran a medical examination when such an examination is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In this case, the Veteran was afforded a VA examination in April 2007 in connection with his claim for an increased evaluation for service-connected rheumatoid arthritis.  However, the evidence of record reflects that the disorder has worsened since that examination.  Specifically, in an August 2007 statement, a VA physician contends that the Veteran's service-connected rheumatoid arthritis had worsened, requiring additional medications to control the disease.  See an August 2007 statement from F.D., M.D.  

VA's General Counsel has indicated that when medical evidence reflects that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Further, it is unclear whether the April 2007 VA examination report was based on a review of the medical evidence of record.  Specifically, while the April 2007 VA examination report reflects that the Veteran's "medical record" was reviewed by the VA examiner, the report also notes that the Veteran's complete VA claims file was unavailable for review.  Indeed, an April 2007 VA Form 119 (Report of Contact) reflects that the Veteran's VA claims file was not located until after the VA examination results were returned to the RO.  See an April 2007 Report of Contact.  

Additionally, the Board notes that VA outpatient treatment records dated from July 2005 to March 2007 were added to the Veteran's VA claims file after the April 2007 VA examination.  Review of the VA records reflects that the Veteran suffered flares of his service-connected rheumatoid arthritis in June 2006 and February 2007.  See VA outpatient treatment records dated in June 2006 and February 2007.  The United States Court of Appeals for Veterans Claims (Court) has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of above, the Board finds that an additional VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected rheumatoid arthritis.

As this claim is being remanded, the Board finds that the RO/AMC should also obtain updated VA treatment records from the Boise, Idaho VA Medical Center (VAMC).  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The most recent VA treatment records associated with the Veteran's VA claims file are dated in March 2008.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC must obtain updated VA treatment records from the Boise, Idaho VAMC from March 2008 through the present.  

2.  The RO/AMC must schedule the Veteran for a VA examination to ascertain the severity and manifestations of his service- connected rheumatoid arthritis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria (Diagnostic Code 5002).  In particular, the examiner should indicate whether the Veteran's rheumatoid arthritis is an active process.  Further, the VA examiner must state the number of exacerbations (incapacitating or otherwise) during the previous 12-month period.  The frequency and severity of the incapacitating exacerbation must be fully explained.  Also, the VA examiner must fully describe any and all symptom combinations and whether such are productive of definite impairment of health.  The VA examiner must also specifically address whether the Veteran's rheumatoid arthritis manifests in (1) weight loss and anemia productive of severe impairment of health or (2) constitutional manifestations associated with active joint involvement which render the Veteran totally incapacitated.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  The RO/AMC should also undertake any other development it determines to be indicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


